Citation Nr: 0716561	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-39 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the right buttock, with 
degenerative changes in the right hip.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the left buttock, with 
degenerative changes in the left hip.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.


FINDINGS OF FACT

1.  Objective evidence of a moderately severe muscle 
disability has not been shown with regard to the veteran's 
right buttock.

2.  Objective evidence of a moderately severe muscle 
disability has not been shown with regard to the veteran's 
left buttock.

3.  Range of motion testing fails to show compensable 
limitation of motion involving either hip.

4.  X-rays fail to show arthritis in either hip.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating 
for a shrapnel wound to the right buttock (MG XVII) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, 
Diagnostic Codes (DCs) 5251, 5252, 5253, 5317 (2006).

2.  The criteria for a rating in excess of 20 percent rating 
for a shrapnel wound to the left buttock (MG XVII) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, 
DCs 5251, 5252, 5253, 5317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

As an initial matter, it is observed the veteran confined his 
complaints to discomfort originating in the right buttock 
area.  He did not specifically assert any problems related to 
the residuals of the gunshot wound to his left buttock.

In any event, the veteran is currently rated at 20 percent 
for each buttock for through-and-through gunshot wounds with 
degenerative changes in each hip, under 38 C.F.R. § 4.73, DC 
5317 which concerns impairment to muscle group 17.  This 
muscle group's function is involved in the extension of the 
hip, abduction of the thigh, and postural support of the body 
steadying the pelvis on the femur and the femur on the tibia.  
Under this criteria a 20 percent rating is assigned for 
moderate muscle impairment, while a 40 percent rating is 
assigned for moderately-severe muscle impairment.
 
A moderate disability of the muscles anticipates a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence of in-service treatment for the 
wound should show a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles).  The objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, there should also be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records, 
or other evidence, should show hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  The objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The veteran was wounded in August 1967 when he was shot in 
the buttocks, receiving a through-and-through bullet wound to 
both buttocks, near the anal fold.  The wounds were debrided 
and packed open.  At the time the veteran was admitted to the 
hospital, he had a 2x4 cm wound on the lateral aspect of both 
buttocks and a 4x6 cm wound in the midline anal fold over the 
coccyx.  On admission, the wounds were clean and penrose 
drains were inserted into both wounds and the granulating 
wound over the sacral bone was cleansed and dressing changed 
frequently.  The wounds began to heal nicely and the drains 
were slowly advanced until the wounds had healed laterally 
with only a small wound over the coccyx.  Upon returning from 
convalescent leave in January 1968, the veteran's wounds were 
completely healed and he was returned to duty.  At a VA 
examination in April 2005, the veteran reported being able to 
walk normally after six months.

During service, the veteran complained in March and April 
1968 about pain in old wound areas.  However, at his 
separation physical the veteran was found to be qualified to 
perform all the duties of his rank at sea and in the field.  
Similarly, when examined for VA purposes in September 1969, 
it was noted the veteran's wound produced "No impairment of 
function."  

More recently, at a VA examination in March 2003, the veteran 
complained that he was having pain that radiated from his 
right buttock down to his right ankle.  The examiner noted 
that with the veteran lying in the supine position, he was 
able to rotate the veteran's hips through a full range of 
motion, which he explained would have been painful and 
resisted by muscle spasm if the veteran had had any 
inflammation within either hip.  X-rays were taken, but 
failed to show any objective evidence of arthritis in the 
right hip. 

The veteran underwent a second VA examination in April 2004 
where he indicated that he had pain in his right hip with 
walking and noted that he used a cane for stabilization.  The 
veteran complained of pain with all levels of motion of the 
right hip, but no pain was elicited on range of motion 
testing of the left hip.

X-rays failed to show any evidence of arthritic changes in 
either hip.  There was evidence of a foreign body in soft 
tissues of the right hip, although they did not affect the 
joint space itself.  The examiner indicated that the 
veteran's complaints regarding his right hip were more 
consistent with soft tissue pain than with joint space pain, 
and he opined that the veteran was dealing with fascial pain, 
secondary to old scarring.

The veteran underwent another VA examination in April 2005 at 
which he reported having pain in the buttock area that 
radiated down his right leg and worsened with prolonged 
walking.  Nevertheless, the veteran was able to do all of his 
activities of daily living, although the he had stopped 
working because of a neck disability.  The examiner indicated 
that the veteran had an entrance wound that was affixed to 
the underlying fascia, but found that the veteran's injury to 
the buttocks had healed.

The evidence demonstrates that the veteran's initial injury 
healed well while he was still in service, and he even 
returned to active duty.  Additionally, at discharge it was 
noted that the veteran was medically qualified for any type 
of duty.  While the veteran continues to have pain in his 
buttocks, the objective medical evidence fails to show that 
the residuals of the muscle injuries to the veteran's 
buttocks are any more than moderate.  His in-service medical 
history is not consistent with moderately severe impairment, 
and there is no objective evidence of loss of deep fascia, 
loss of muscle substance, or loss of normal firm resistance 
of muscles which are required for a moderately-severe 
disability finding.  For example, at the veteran's April 2004 
VA examination, there was no evidence of tissue loss beneath 
his scars, and gluteal muscle activity was normal.  
Additionally, the veteran has also not voiced any of the 
cardinal signs or symptoms of muscle disability, aside from 
pain in the right hip.  

Furthermore, treatment records reflect that much of the 
veteran's pain is attributable to a lumbar spine disability, 
to cervical spine surgery, and to a motorcycle accident.  

As such, the criteria for a moderately-severe muscle 
disability have not been shown with regard to either buttock, 
and a rating in excess of 20 percent is therefore denied for 
the muscle injuries to each buttock.

An additional disability rating was also considered based on 
the veteran's reported hip pain.

Under 38 C.F.R. § 4.71a, DC 5251, a 10 percent rating is 
assigned with extension of the thigh limited to 5 degrees.  
Under 38 C.F.R. § 4.71a, DC 5252, a 10 percent rating is 
assigned with flexion of the thigh limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, DC 5253 a 10 percent rating is 
assigned for limitation of rotation, cannot toe out more than 
15 degrees, or cannot cross legs due to limitation of 
adduction.  A 20 percent rating is assigned for limitation of 
abduction of the thigh with motion lost beyond 10 degrees.

At a VA examination in March 2003, range of motion testing 
showed flexion to 125 degrees in both hips, extension to 15 
degrees, internal rotation to 45 degrees, external rotation 
to 20 degrees, and abduction to 50 degrees.  The examiner 
noted that with the veteran lying in the supine position, he 
was able to rotate the veteran's hips through a full range of 
motion. 

The veteran underwent a second VA examination in April 2004 
where range of motion testing showed that although 
accompanied by pain, the right hip had 80 degrees of flexion, 
20 degrees of extension, 20 degrees of abduction, 10 degrees 
of adduction, 20 degrees of internal rotation, and 10 degrees 
of external rotation.  The examiner found the veteran's left 
hip to be asymptomatic with 90 degrees of flexion, 20 degrees 
of extension, 30 degrees of abduction, 10 degrees of 
adduction, 30 degrees of internal rotation, and 10 degrees of 
external rotation.  No pain was elicited with the ranges of 
motion.

When examined in April 2005, the veteran indicated that he 
was able to do all of his activities of daily living; and the 
examiner found that the injury to the veteran's buttocks had 
healed.

The VA examiners have found the veteran's left hip to be 
asymptomatic and X-rays fail to show evidence of arthritis in 
either hip.  Additionally, while there was slight limitation 
of motion in the left hip shown on his examinations, this 
limitation of motion fell well short of the compensable level 
established under applicable diagnostic codes.  With regard 
to the right hip, while the veteran has pain on motion, he 
nevertheless has shown motion that greatly exceeds what is 
required for a compensable rating.  As such, even considering 
the functional loss due to the pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint, 
a compensable rating is still not shown.  See 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Additionally, at the VA examination in April 2004, the 
examiner concluded that the veteran's hip pain was related to 
soft tissue pain and he opined that the veteran was dealing 
with fascial pain.  As such, the pain is not attributable to 
orthopedic limitation, but rather to a muscle injury that is 
addressed by the moderate muscle disability rating that the 
veteran is currently receiving.

The evidence fails to support a higher rating for either 
buttock, and the veteran's claim is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2004, which clearly informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for residuals of a gunshot 
wound to the right buttock, with degenerative changes in the 
right hip, is denied.

A rating in excess of 20 percent for residuals of a gunshot 
wound to the left buttock, with degenerative changes in the 
left hip, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


